Name: Council Regulation (EEC) No 1536/81 of 19 May 1981 amending, as a result of the accession of Greece, Regulation (EEC) No 1469/70 fixing the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of Community tobacco production above which the procedure laid down in Article 13 of Regulation (EEC) No 727/70 applies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 6 . 81 Official Journal of the European Communities No L 156/21 COUNCIL REGULATION (EEC) No 1536/81 of 19 May 1981 amending, as a result of the accession of Greece, Regulation (EEC) No 1469/70 fixing the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of Community tobacco production above which the procedure laid down in Article 13 of Regulation (EEC) No 727/70 applies THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1981 crop; whereas, accordingly, the percentages and quantities of tobacco taken over by the intervention agencies which activate the mechanism for management of the market in tobacco should be fixed for these new varieties, using the same criteria as on previous occasions; Whereas it is advisable, for the varieties cultivated in the Community of Nine, to adjust the quantities of leaf tobacco referred to in order to take into account the three representative crop statistics, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (*), as last amended by the 1979 Act of Accession, and in particular Article 13 (3 ) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1469/70 (2 ), as amended by Regulation (EEC) No 1580/79 (3 ), fixed the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of the Community's tobacco production which activates the mechanism for management of the market in tobacco; Whereas the Samsun variety has since been added to the list of tobacco varieties cultivated in the Community; whereas, when the prices ' and premiums for the 1981 crop were fixed, the Forchheimer Havanna II c variety, previously classified under serial No 1 , was transferred to serial No 1 1 because of its great similarity to the Nostrano del Brenta variety ; whereas the varieties cultivated in Greece have, since that country's accession, been added to the list as from the HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 1469/70 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1981 For the Council The President D. F. van der MEI (*) OJ No L 94 , 28 . 4 . 1970, p. 1 . (2 ) OJ No L 164 , 27. 7. 1970, p . 35 . (3 ) OJ No L 189, 27. 7. 1979, p . 4 . No L 156/22 Official Journal of the European Communities 15 . 6 . 81 ANNEX 'ANNEX Percentages and quantities referred to in Article 13 ( 1 ) of Regulation (EEC) No 727/70 Serial No Variety Percentage Quantity (tonnes) 1 Badischer Geudertheimer 20% 700 2 Badischer Burley E 20% 600 3 Virgin D 20 % 100 4 5 6 (a) Paraguay and hybrids thereof (b) Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois, Appelterre Nijkerk (a) Misionero and hybrids thereof (b) Rio Grande and hybrids thereof 20 % 8 500 7 Bright 20 % 3 000 8 Burley I 20 % 7 500 9 Maryland 20 % 500 10 (a) Kentucky and hybrids thereof i (b) Moro di Cori i (c) Salento J 20 % 1400 11 (a) Forchheimer Havanna Ã c (b ) Nostrano del Brenta (c) Resistente 142 (d) Gojano 20 % 1 100 12 (a) Beneventano , 1 (b) Brasile Selvaggio and similar varieties I 20 % 100 13 Xanti-YakÃ 20% 1200 14 (a) Perustitza ] (b) Samsun J 20 % 1 150 25 15 Erzegovina and similar varieties 20 % 1900 16 (a) Round Tip 1 (b) Scafati i (c) Sumatra I J 20 % 100 17 Basmas 20% 3 300 18 Katerini and similar varieties 20 % 1700 19 Kaba Koulak classic 20 % 3 400 20 (a) Kaba Koulak non-classic } (b) Elassona, Myrodata Smyme, Trapezous and Phi 1 / 20 % 2 300 21 Myrodata Agrinion 20 % 900 22 Zichnomyrodata 20 % 200 23 Tsebelia 20 % 3 200 24 Mavra 20 % 900 25 Burley GR 20 % 2 800 26 , Virginia GR 20 % 10'